Citation Nr: 0708897	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claim for service connection 
for peripheral neuropathy and post-traumatic stress disorder 
(PTSD).

A June 2004 rating decision allowed service connection for 
PTSD with an initial evaluation of 30 percent, effective July 
2002.  A February 2005 rating decision denied service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  RO letters of July 2004 and February 
2005, respectively, informed the veteran of each decision.  
The claims file reflects no evidence of either letter having 
been returned as undeliverable, or of the veteran having 
appealed the evaluation or effective date of the PTSD 
allowance or the denial of the hypertension claim.  Thus, 
those issues are not a part of and will not be discussed in 
the decision below.  See 38 C.F.R. § 20.200 (2006).

In December 2005, the Board received additional evidence from 
the veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that peripheral neuropathy is not related to a service-
connected disability.


CONCLUSION OF LAW

Peripheral neuropathy is not proximately due to, the result 
of, or aggravated by, the service-connected diabetes 
mellitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & 2005) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that was relevant to the 
claim.  The appeal was certified to the Board prior to the 
Court's decision in Dingess/Hartman and, therefore, he has 
not been informed how disability evaluations and effective 
dates are determined and the type evidence that impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
the treatment records of his private medical care providers.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question related to an initial evaluation of the disability 
or the effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

In a December 2004 statement, the veteran essentially 
abandoned any claim to entitlement to service connection for 
peripheral neuropathy on a direct basis.  He reiterated his 
assertion that his neuropathy is related to his diabetes.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As will be discussed below, the evidence of record reflects 
that only element 2 is definitively shown.  Element 1 is not 
clearly shown, and the preponderance of the evidence is 
against element 3.

The veteran currently has diagnosed disability of type II 
diabetes mellitus.  His service medical and military 
personnel records reflect that he served ashore in Vietnam 
during his active service.  Thus, he is presumed to have been 
exposed to herbicides during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  As a result, a December 2002 rating 
decision allowed service connection for diabetes mellitus.

VA outpatient treatment records reflect that the veteran 
received an Agent Orange Protocol in January 1985 and 
September 1997.  The report of the 1985 examination reflects 
that he complained of numbness in his hands and arms, a skin 
rash, and sharp pains in his head.  He informed the examiner 
that he had experienced numbness in his forearms and hands 
since the early 1970s.  Examination revealed no neurological 
abnormalities.  The cranial nerves, gait, biceps, triceps, 
patellar, and Achilles reflexes, plantar responses, 
peripheral nerves, and sensory were all assessed as normal.  
The examiner noted that the examination was non-diagnostic, 
and that all laboratory and diagnostic test results were 
explained to the veteran.

At the 1997 protocol, the veteran complained of hypertension. 
Low back strain, and obesity.  The report reflects diagnoses 
of hypertension, history of low back strain, and occasional 
numbness or arms and legs-non-specific.  The report does not 
reflect the clinical findings for any neurological 
examination that may have been performed.  It notes, however, 
that the only condition for which the veteran was referred to 
his private physician for follow-up was the hypertension.

The claims file reflects that the veteran's primary treating 
private physician is Laura J. Fox, M.D.  In a November 2003 
report, she related that she had treated the veteran for 
several years, and that he currently had type II diabetes 
mellitus and also neuropathy, most likely associated with the 
diabetes.  She also noted the veteran's hypertension, and 
that he has diabetes nephropathy with some proteinuria noted 
in his urine.  In a December 2005 letter, she reiterated that 
the veteran's neuropathy is secondary to his diagnosis of 
diabetes.

The February 2004 VA examination report reflects that the 
examiner reviewed the claims file and noted that the 
veteran's diabetes appeared to have been diagnosed around 
1999, his treatment by Dr. Fox, and that it appeared to be 
pretty much in control as of the date of the examination.  
The examiner also noted a March 2002 examination by Dr. Fox, 
where the veteran denied paresthesias in his extremities, and 
that examination of the extremities did not disclose the 
presence of any paresthesias.  The veteran related that he 
had experienced episodes of numbness in his hands, arms, and 
lower extremities for the past 20 years.  The numbness 
occurred mostly in the mornings and disappeared during course 
of the day.  He described it as a transient type of numbness 
that came and went.

The examiner noted that the history of the numbness preceded 
the development of diabetes by many years, and the veteran 
related that the numbness of his upper extremities was less 
frequent than the lower extremities, as the symptoms of the 
latter had become more frequent of late.  The veteran's hands 
showed no signs of arthritis.  Physical examination revealed 
essentially 100 percent two-point sensation that remained 
intact in all fingers of both hands.  There was no evidence 
of a neuropathy involving the upper extremities.

Physical examination of the lower extremities revealed 
essentially good color in both feet.  There were a few fine 
hairs growing on the toes.  Dorsalis, pedis, and posterior 
tibial pulses bilaterally were intact.  There was no ankle 
swelling.  Microfilament sensory testing was intact in both 
feet, with the exception that, on the right foot there was 
one area in the distal aspect of the ball of the foot that 
the veteran noted that he could not feel the monofilament.  
But the plantar surface of all the toes of the right foot 
showed intact sensation.  Sensation to the monofilament of 
the left foot was intact throughout.  Reflexes were present 
and symmetric at the knees and ankles.

The examiner noted that there was no evidence of diabetic 
peripheral neuropathy in either the upper or lower 
extremities.  The examiner observed that the history of 
recurrent off-and-on numbness in the hands and feet date back 
in excess of 20 years, whereas the veteran's diabetes was 
just recently detected.

He was afforded another examination in August 2004.  The 
report reflects that the examiner reviewed the claims file.  
The veteran related that his neuropathy started in the 1970s, 
he believed it was due to Agent Orange, and that it gotten 
worse since his diagnosis of diabetes.  He described his 
neuropathy as a cold feeling in his hands and legs, and that 
he had numbness and tingling.  It occurred several times a 
day.  He once had only one or two episodes, but now he had 
numerous episodes.  The veteran related that he was diagnosed 
with diabetes about two to two and one-half years earlier.  
He denied having seen a podiatrist or of having any sores or 
infections on his feet.  He took hot showers for relief of 
his neuropathy symptoms.

Physical examination of the upper extremities revealed no 
sensory deficits to light touch, vibration, or monofilament.  
He manifested full range of motion (ROM) and had no 
difficulty with graphesthesia.  The lower extremities showed 
full ROM, good circulation, no evidence of edema, and no 
evidence of circulatory compromise.  He also had full ROM of 
the hips, knees, ankles, and toes.  The veteran had no 
sensory deficits to light touch, vibration, or monofilament, 
other than on the left heel, where he had a small area where 
he could not distinguish the monofilament.  Hair was of 
normal distribution on arms and legs, and there was hair on 
the toes.

The examiner opined that the veteran's current neuropathy was 
not caused by his diabetes mellitus, as it pre-dated the 
diabetes diagnosis by approximately 30 years.  Further, the 
veteran did not display any signs of neuropathy on the day of 
the examination.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The only evidence favorable to the veteran's claim are Dr. 
Fox's two letters.  Nonetheless, the Board finds that her 
opinions do not place the evidence in equipoise, as the Board 
finds that there is no factual basis for her conclusory 
opinions and accords them little weight.  The Board finds 
that the findings at the two VA examinations garner much 
greater weight.

The main deficiency of Dr. Fox's opinion is that her 
treatment records do not support it.  Dr. Fox's records 
related to the veteran's treatment for the period 1997 to 
2005 are associated with the claims file.  The Board's review 
of those records disclose no entries for complaints, 
findings, or treatment for neuropathy.  As noted above, the 
1997 VA protocol listed non-specific neuropathy among the 
diagnoses but only referred the veteran for hypertension.  
Dr. Fox's October 1997 treatment note reflects that veteran 
had recently been examined by VA, and his noted conditions 
were severe hypertension, hypercholesterolemia, obesity, and 
severe degenerative joint disease of the knees.  There was no 
mention of neuropathy.

Her records reflect that December 1999 laboratory results 
were interpreted as showing the veteran as borderline 
diabetic.  In March 2000, she assessed the results as showing 
the veteran to in fact have type II diabetes, and she noted a 
family history of diabetes in his mother.  A February 2000 
note reflected the veteran's history of Agent Orange exposure 
but included no history of neuropathy.  In August 2000, 
February 2001, and March 2002, March 2003, and January 2004, 
Dr. Fox's notes reflect that the veteran denied any sensory 
loss or other neurological symptoms.

Her examination in February 2001 revealed his sensation to 
touch, pin, vibration, and position as intact.  Her March 
2002 examination reflects similar findings: cranial nerves 
II-XII intact, deep tendon reflexes normal, sensation intact, 
motor intact, station and gait normal, absent Babinski, 
finger to nose intact.  In March 2003, the veteran denied any 
neurological symptoms, including no paresthesias.  Her 
neurological examination revealed no abnormalities.  In 
January 2004, the veteran reported no symptoms, but 
examination of his feet revealed an abnormal monofilament 
examination, with decreased sensation on the right.  But Dr. 
Fox's assessment, like those of the VA examinations, reflects 
no entry or diagnosis of neuropathy.

A most salient observation of Dr. Fox's records is that they 
do not reflect neuropathy among the veteran's diagnoses or 
his problem areas.  The vast majority of her notes do not 
even reflect neurological-related entries, as the veteran's 
clinical findings and laboratory results led Dr. Fox to focus 
her professional efforts on controlling the veteran's blood 
sugar and his weight.  Her notes reflect frequent increases 
in the dosage of the medications prescribed for his diabetes 
in an effort to avoid the need to prescribe insulin.  Given 
the essentially total absence of any findings of neuropathy 
in Dr. Fox's notes, as well as the absence of any reported 
neuropathy symptoms by the veteran, the Board is constrained 
to accord little, if any, weight to her conclusory opinions.  
Her two reports reflect no basis for her opinion or any 
comment or discussion as to why she opined the veteran in 
fact has neuropathy, it is causally related to his diabetes, 
though she never diagnosed him with neuropathy, and his 
reported history pre-dated his diabetes diagnosis by some 30 
years.

The VA examinations, on the other hand, reflect the examiners 
reviewed the claims file, including Dr. Fox's records, 
examined the veteran, and determined that he did not manifest 
peripheral neuropathy, and his subjective reports of 
neuropathy long pre-dated his diabetes.  Thus, the Board is 
constrained to find that the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.310.  Given this finding, 
there is no reasonable doubt to resolve.

While the veteran specifically disavowed direct service 
connection as a basis, the Board nonetheless finds that the 
claims file reflects that the service medical records are 
negative for any entries or findings for neuropathy.  The 
June 1967 Report Of Medical Examination For Release From 
Active Duty reflects that his neurologic area was assessed as 
normal.  Further, while the Board notes that acute or 
peripheral neuropathy is among the diseases the Secretary has 
determined is associated with exposure to herbicides, the 
Board also notes that it must appear within weeks or months 
of exposure to a herbicide agent and resolve within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The claims file reflects that the veteran related his claimed 
neuropathy manifested in the 1970s, which was three or more 
years after his last presumed exposure to herbicides and, or 
course-by his claim, it has not resolved.  Thus, there is no 
factual basis for allowance of service connection under 
38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected type II diabetes mellitus 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


